Judgment unanimously affirmed. Memorandum: The record shows that the defendant served copies of his brief upon the District Attorney in ample time for the latter to prepare and file his brief in response thereto for the December Term of this court. The District Attorney submitted no brief, however, and defaulted and the court lias been required to consider the appeal without benefit of a brief or argument on behalf of the People. It is the duty of the District Attorney, to represent the People on all such appeals from convictions obtained in his county, especially in eases of this seriousness (People v. Wright, 22 A D 2d 754). We deplore this apparent lack of interest on the part of the District Attorney. (Appeal from judgment of Orleans County Court convicting defendant of attempted assault, first degree.) Present—-Bastow, P. J., Del Vecchio, Marsh, Witmer and Henry, JJ.